FILED
                            NOT FOR PUBLICATION
                                                                               AUG 28 2020
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    19-30211

              Plaintiff-Appellee,                D.C. No.
                                                 3:18-cr-00040-SLG-1
 v.

MICHAEL W. MOORE, Jr., AKA                       MEMORANDUM*
Michael Wayne Moore,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                            Submitted August 10, 2020**
                                Anchorage, Alaska

Before: RAWLINSON, MURGUIA, and R. NELSON, Circuit Judges.

      Appellant Michael Moore, Jr. appeals his conviction for conspiracy to

commit robbery of a credit union, armed robbery of a credit union, and the use of

firearm in furtherance of the robbery. Moore argues that the district court erred in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
permitting a cooperating witness to testify to statements made by a co-conspirator.

Moore also contends that the government presented insufficient evidence to

establish that Moore knew that his co-conspirator would brandish a weapon during

the robbery.

      “We review for an abuse of discretion the district court’s decision to admit

coconspirators’ statements, and review for clear error the district court’s

underlying factual determinations that a conspiracy existed and that the statements

were made in furtherance of that conspiracy. . . .” United States v. Moran, 493

F.3d 1002, 1010 (9th Cir. 2007), as amended (citation omitted). “An error in the

admission of hearsay evidence is harmless if it does not affect substantial rights of

the defendant.” United States v. Garza, 980 F.2d 546, 553 (9th Cir. 1992) (citation

omitted).

      An argument that the district court violated a defendant’s right of

confrontation is reviewed de novo. See United States v. Carter, 907 F.3d 1199,

1204 (9th Cir. 2018). “Confrontation Clause violations are also subject to

harmless error analysis.” United States v. Allen, 425 F.3d 1231, 1235 (9th Cir.

2005) (citation omitted). We review for plain error sufficiency challenges not

raised before the district court. United States v. Bell, 770 F.3d 1253, 1256 (9th Cir.

2014). The evidence is viewed in the light most favorable to the prosecution, and


                                           2
we determine whether a “rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. (citation omitted).

      1.     The district court did not abuse its discretion in admitting the

testimony of cooperating witness B.C. relating a statement made to him by

Moore’s co-conspirator. Under the Federal Rules of Evidence, statements made by

a co-conspirator in furtherance of the conspiracy are admissible as non-hearsay.

See Fed. R. Evid. 801(d)(2)(E). Statements are made in furtherance of the

conspiracy when the statements “further the common objectives of the conspiracy

or set in motion transactions that are an integral part of the conspiracy. Statements

made to induce enlistment or further participation in the group’s activities are

considered to be in furtherance of the conspiracy.” United States v. Kearns, 61

F.3d 1422, 1426 (9th Cir. 1995) (citation and internal quotation marks omitted).

“It is well established that statements made by a co-conspirator need not be made

to a member of the conspiracy to be admissible under rule 801(d)(2)(E). . . .”

United States v. Zavala-Serra, 853 F.2d 1512, 1516 (9th Cir. 1988) (citations

omitted).

      B.C. was not required to be a co-conspirator for the statements to be

admissible. See id. Nevertheless, Moore argues that “even if the disputed

statement need not be uttered to a member of the conspiracy, the statement still


                                           3
must be uttered to someone with some knowledge of the conspiracy if the purpose

of the statement is to further the conspiracy.” However, whether B.C. was aware

of the conspiracy is irrelevant because Pierce’s statements “set in motion a

transaction that [was] an integral part of the conspiracy,” namely, obtaining a gun

to use in the robbery. United States v. Williams, 989 F.2d 1061, 1068 (9th Cir.

1993) (citation omitted).

      Ninth Circuit precedent stresses the intent of the declarant, rather than the

understanding of the non-conspirator. See e.g., United States v. Nazemian, 948

F.2d 522, 529 (9th Cir. 1991); Zavala-Serra, 853 F.2d at 1516. Thus, we defer to

the district court’s determination that the statements were made in furtherance of

the conspiracy. See United States v. Taylor, 802 F.2d 1108, 1117 (9th Cir. 1986).

      Even if the district court erred in admitting the statements, the error was

harmless because Moore’s substantial rights were unaffected, as other evidence

linked Moore to the conspiracy. See Garza, 980 F.2d at 553.

      2.     Admission of testimony from the cooperating witness did not violate

Moore’s rights under the Confrontation Clause. Co-conspirator statements are not

testimonial. Therefore, they fall outside the parameters of the Confrontation

Clause. See Allen, 425 F.3d at 1235. Moreover, due to the other evidence of guilt,

any error in admitting the testimony was again harmless. See id.


                                          4
      3.     Under plain error review, there was sufficient evidence establishing

that Moore had advance knowledge that Pierce would brandish a firearm during the

robbery. Moore accompanied Pierce to B.C.’s home the day before the robbery,

where Pierce borrowed the weapon from B.C. See United States v. Goldtooth, 754

F.3d 763, 769 (9th Cir. 2014) (explaining that advance knowledge “means

knowledge at a time the accomplice can do something with it—most notably, opt

to walk away.”) (citation omitted). Further, surveillance photos outside the bank

depicted Moore and Pierce in the vehicle before the robbery. Moore exited the

vehicle with Pierce and stood over the trunk of the vehicle as Pierce retrieved a

black duffle bag.

      AFFIRMED.




                                          5